DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nilesh Amin on 12/10/2021.

The application has been amended as follows: 
1.	(Currently Amended) A user equipment, comprising:
a processor; and
a memory that stores executable instructions which, when executed by the processor of the user equipment subscribed to a communication network, facilitate performance of operations, the operations comprising:
obtaining current network condition information for the communication network; and
outputting network condition data based on the current network condition information to a program for a rendering of a frame-based indicator via a display screen of the user equipment, in which the frame-based indicator visibly conveys a representation of at least part of the current network condition information relating to the program, wherein the display screen comprises a rectangular shape, the frame-based indicator comprises a first display area that wraps continuously around at least three sides of a border of the display screen and surrounds a portion of a second display area of the display screen that does not convey the representation of at least the part of the current network condition information relating to the program, and different portions of the frame-based indicator indicate different parts of the current network condition information using different display formats.



3.	(Original) The user equipment of claim 1, wherein the outputting comprises transforming at least some of the current network condition information into the network condition data.

4.	(Original) The user equipment of claim 1, wherein the program comprises an application program, and wherein the outputting comprises returning the network condition data to the application program in response to a request from the application program.

5.	(Original) The user equipment of claim 1, wherein the user equipment is a fifth generation (5G) device, wherein the communication network is a 5G network, and wherein the program comprises an operating system module running on the 5G device.

6.	(Original) The user equipment of claim 1, wherein the obtaining comprises obtaining the current network condition information based on a measurement made by the user equipment.

7.	(Original) The user equipment of claim 1, wherein the obtaining comprises obtaining the current network condition information by at least one of: receiving the current network condition information at the user equipment via the communication network, or receiving the current network condition information as crowd-sourced information at the user equipment via the communication network.

8.	(Original) The user equipment of claim 1, wherein the current network condition information comprises at least one of: signal power information, signal quality information, noise information, type of available band information, network speed information, network congestion information or network latency information.

9.	(Currently Amended) The user equipment of claim 1, wherein the different formats differ in characteristics comprising at least one of: frame size, frame thickness, frame texture pattern, frame color, frame color intensity, frame opacity, frame shadow, frame background gradient, frame flashing rate, frame flashing pattern, or frame animation.

10.	(Original) The user equipment of claim 9, wherein at least part of the appearance information is user customizable.

11.	(Currently Amended) The user equipment of claim 1, wherein the frame-based indicator temporarily conveys the representation of at least the part of the current network condition information for a configurable time period.

12.	(Cancelled)

13.	(Currently Amended) A method, comprising:
displaying, by a user equipment comprising a processor, a frame-based indicator via a display screen of the user equipment to indicate current network condition data representative of a current network condition associated with operation of a network, wherein the display screen comprises a rectangular shape, the frame-based indicator comprises a first display region that wraps continuously around at least three sides of a border of the display screen and surrounds a portion of a second display region of the display screen that does not indicate the current network condition data representative of the current network condition, and different areas of the frame-based indicator indicate different characteristics of the current network condition using different display formats; and
updating, by the user equipment, the frame-based indicator to indicate changed network condition data indicative of a change to the current network condition.

14.	(Currently Amended) The method of claim 13, wherein the different characteristics comprise at least one of: signal power, signal quality, noise, type of band available, network speed, network congestion or network latency.

15.	(Previously Presented) The method of claim 13, further comprising selecting, by the user equipment, the current network condition data based on an output from an application program.

16.	(Currently Amended) The method of claim 13, wherein the different display formats differ in display parameters comprising at least one of: frame size, frame thickness, frame texture pattern, frame color, frame color intensity, frame opacity, frame shadow, frame background gradient, frame flashing rate, frame flashing pattern, or frame animation.

17.	(Previously Presented) The method of claim 13, further comprising at least one of: measuring, by the user equipment, the current network condition data at the user equipment, or receiving, by the user equipment, the current network condition data at the user equipment via the network.

18.	(Currently Amended) A non-transitory machine-readable medium, comprising executable 
obtaining current network condition data for the communication device; and
displaying frame-based indicator data via a frame-based indicator on a display screen of the communication device, that visibly represents at least part of the current network condition data, wherein the display screen comprises a rectangular shape, the frame-based indicator comprises a first display section that wraps continuously around at least three sides of a border of the display screen and surrounds a portion of a second display section of the display screen that does not visibly represent at least the part of the current network condition data, and different zones of the frame-based indicator indicate different parts of the current network condition data using different display formats.

19.	(Previously Presented) The non-transitory machine-readable medium of claim 18, wherein the operations further comprise, in response to obtaining updated network condition data for the communication device, generating an updated frame-based indicator.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 18, wherein the operations further comprise outputting parameter data for consumption by a program that generates rendering data usable to render the frame-based indicator.


Allowable Subject Matter
Claim 1-11, 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed amendments as further amended in the Examiner’s amendment on 12/10/2021. Specifically, the claimed amendments “the display screen comprises a rectangular shape, the frame-based indicator comprises a first display area that wraps continuously around at least three sides of a border of the display screen and surrounds a portion of a second display area of the display screen that does not convey the representation of at least the part of the current network condition information relating to the program, and different portions of the frame-based indicator indicate different parts of the current network condition information using different display formats” in combination with the other claimed limitations.
Dubey et al. (US 10439921 B1), see Figure 4, icons are arranged around a border of a screen based on network performance of the app and surround at least a portion of the screen not influenced by network data. This reference is overcome by amendments in the claim specifying “wraps continuously” and “different portions” and “indicate different parts of the current network condition information using different display formats” as claimed. Previously cited Stuchfield et al. US 20180023968 A1 teaches network performance data on a screen Figure 2 along a border that surrounds a map that is not considered part of the program for generating network data representation, however the cited portions of the amended claim above are not taught in this reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478